Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, la mayoría del Tribunal decreta la suspensión indefinida del querellado del ejercicio de la abo-gacía, porque éste supuestamente incurrió en la práctica de contratar “empleados fantasmas” mientras ocupaba el cargo de Senador en la Asamblea Legislativa de Puerto Rico.
No cabe duda de que la práctica que se le imputó al querellado es altamente reprochable. Todo servidor público tiene el deber de desempeñar el cargo que ocupa con com-pleta devoción al bien común, lo que incluye administrar los fondos públicos a su disposición con la mayor pulcritud y eficacia. Ello es particularmente cierto de funcionarios electos de alta jerarquía, como son los miembros de la Asamblea Legislativa, sobre quienes está depositada en gran medida la confianza pública en el régimen de go-bierno democrático. Faltar al grave deber fiduciario que tiene un senador —si ello fue lo que ocurrió aquí— merece el repudio severo de todos en el país. Exigiría, además, que *665las autoridades correspondientes, en particular las del pro-pio cuerpo legislativo al que pertenecía el querellado, to-masen las medidas legales pertinentes para sancionar al que actuó de modo tan execrable.
Sin embargo, debo disentir del dictamen de la mayoría en este caso, por varias razones distintas. En primer lugar, el caso de autos presenta un problema muy serio, sobre el cual me he expresado antes. Según señalé en mi opinión disidente en In re Deynes Soto, 141 D.P.R. 336, 337 (1996), considero inaceptable que se encáuse disciplinariamente a un abogado por unos alegados hechos que fueron imputa-dos inicialmente en unas denuncias penales que luego el Ministerio Público retiró, como parte de un acuerdo con el imputado de no seguir adelante con su procesamiento penal a base de tales denuncias. Como he indicado antes, tal proceder me parece injusto e impropio. El Ministerio Pú-blico no debe inducir a un abogado a llegar a un acuerdo, en virtud del cual éste hará alegación de culpabilidad por unos hechos, para luego, de manera sorpresiva, procesarle disciplinariamente por la alegada comisión de otros hechos más graves, que ya habían sido descartados en el proceso penal. Es engañoso que se eluda el deber de probar los hechos imputados más allá de toda duda razonable, para luego tratar de penalizar al imputado por los mismos he-chos, mediante una querella ética, con la cual se persigue sancionar al abogado por tales hechos, con graves conse-cuencias para éste, sin tener que satisfacer el peso de la prueba penal. Todo ello me parece una cruda distorsión de los procesos disciplinarios, para lograr a través de ello lo que no se puede conseguir en el encausamiento criminal.
En el caso de autos, el Ministerio Público inicialmente presentó varias denuncias contra el Senador por el delito de apropiación ilegal agravada, que acarrea una pena de reclusión por un término fijo de diez (10) años, por cada cargo. Más adelante, sin embargo, el Ministerio Público aceptó, en lugar del procesamiento por los delitos graves *666imputados, que el abogado se declarase culpable de un de-lito menos grave de omisión en el cumplimiento de un de-ber en su cargo de miembro del Senado de Puerto Rico. Sólo se le impuso una pena de $100 de multa.
Diez meses más tarde, el Procurador General de Puerto Rico presentó una querella ante este Tribunal contra el abogado referido, por los hechos que se le imputaron ini-cialmente por el Ministerio Público en el proceso penal, pero que éste luego descartó, a cambio de que el querellado se declarara culpable del delito menos grave mencionado antes.
Si el Ministerio Público no cuenta con la prueba para acusar por delitos graves —o si tal prueba no existe— no debe encauzar a la persona. Mucho menos debe llegar a un acuerdo con el imputado, para luego tratar de lograr en el proceso disciplinario lo que no pudo establecer en el pro-ceso penal.
Una de las consecuencias lamentables de este proceder indebido la tenemos palpablemente en el caso de autos. Ante el Comisionado que entendió en este asunto, el que-rellado negó vehementemente que él hubiese incurrido en la práctica de contratar empleados fantasmas. Presentó prueba considerable, tanto testifical como documental, de que los empleados en cuestión prestaron los servicios para los cuales fueron contratados, que el Comisionado descartó. Se trata de prueba que en un proceso penal hu-biera dado lugar a dudas razonables. Ahora, impugnada ante nos la apreciación de la prueba que hizo el Comisio-nado Especial, tenemos la odiosa tarea de decidir si hay fundamentos suficientes en el expediente para privar del ejercicio profesional a un abogado por una conducta que en el procesamiento penal sólo mereció una multa de $100, con la anuencia del Ministerio Público.
*667HH HH
En segundo lugar, tengo graves reservas con respecto al uso de la autoridad disciplinaria de este Tribunal en casos como el de autos. Tratamos aquí con una situación de con-ducta personal impropia incurrida fuera del ámbito del desempeño profesional. No tenemos ante nos el tipo de caso que ordinariamente atendemos en nuestros procesos disci-plinarios por violación a los cánones del código de Ética Profesional. Como el querellado en, este caso no fue con-victo de delito grave por los actos que se le imputan, ni se trata de una conducta relacionada con el ejercicio de la abogacía, este caso levanta para mí la grave interrogante de cuál debe ser nuestra función como Tribunal Supremo respecto al tipo de conducta impropia referida. No cues-tiono que tenemos la autoridad para intervenir en situa-ciones como la de autos. La reserva que tengo es en cuanto a si debemos ejercer tal autoridad; es decir, si nuestro rol propio incluye convertirnos en fiscalizadores aun de la con-ducta personal de los abogados.
Con frecuencia, en el pasado hemos tenido ante nos, directa o indirectamente, numerosas situaciones de conducta personal impropia de abogados, que no estaba conectada con su desempeño profesional. De ordinario, en tales situa-ciones no hemos actuado para desaforar indefinidamente al abogado, como ahora lo hace la mayoría en el caso de autos. En algunas de las situaciones aludidas, la conducta impropia privada o personal del abogado había sido incluso delictiva, pero no decretamos medidas disciplinarias como tal sólo por ello. La conducta personal de abogados refe-rida, que no ha provocado sanciones rigurosas en el pasado de nuestra parte, incluye situaciones como las siguientes:
1. Falta de pago de impuestos.
2. Falta de pago de deudas privadas.
3. Conducir en estado de embriaguez.
*6684. Adulterio.
5. Alteración a la paz.
6. Homicidio involuntario.
7. Prácticas comerciales impropias.
8. Violencia doméstica.
9. Expresiones difamatorias.
10. Agresión.
Antes de este caso, pues, este Tribunal no ha tenido como norma la de imponer rigurosas sanciones disciplina-rias por la conducta reprochable de un abogado, en casos en los cuales la conducta en cuestión no había sido desple-gada en el ejercicio de la profesión, ni había dado lugar a una convicción por delito grave. Hasta ahora no hemos pautado una normativa integral que asegure un trato igual, justo e imparcial, para atender de manera conse-cuente las numerosas y diversas instancias en las cuales abogados del país incurren en conducta personal impropia, fuera del ámbito del desempeño profesional. No hemos de-finido claramente cuál es nuestro rol respecto a estos tipos de conducta impropia de abogados, ni tenemos establecido un marco jurídico adecuadamente conceptualizado que nos permita adjudicar debidamente, con plena justificación y con objetividad, casos como el de autos. Por ello, me en-cuentro muy renuente a coincidir con la decisión mayorita-ria de inmiscuirnos ahora en este asunto, sin una regla-mentación del asunto que sea adecuada, a pesar de que estimo que la conducta imputada es de por sí muy reprobable.
hH I — I
En resumen, pues, en mi criterio este Foro no debe ha-cerse parte de un proceder del Ministerio Público que raya en lo engañoso, sobre todo cuando ello supone un uso in-usitado del régimen disciplinario que va más allá de sus fines más propios y de su particular entramado procesal. *669Por todo ello, debo disentir del dictamen de la mayoría, a pesar de compartir el criterio de que ninguna persona, sea abogado o no, debe incurrir en la' deleznable práctica que aquí se le ha imputado al querellado.